Order disapproving a contract between respondent Manufacturers Trust Company, as trustee, and the 14 Washington Place Corporation for the sale of certain bonds and mortgages, authorizing said trustee to enter into an agreement with the owner of mortgaged premises for extension of time of payment of the principal amount of *709such bonds and mortgages, and granting other relief, insofar as appealed from, affirmed, without costs. No opinion. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.